Citation Nr: 0125248	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  94-37 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for osteoarthritis 
of the cervical spine, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased evaluation for osteoarthritis 
of the lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran retired from the United States Air Force in July 
1976 with more than 28 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1991, 
from the Los Angeles, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted benefits 
under 38 C.F.R. § 4.29 and, upon expiration of that rating, 
reassigned the pre-hospital ratings of 10 percent for 
osteoarthritis of the cervical spine and 10 percent for 
osteoarthritis of the lumbar spine.  

The veteran requested a personal hearing before a local 
hearing officer and was afforded a hearing in February 1994.  
Although on VA Form 646 dated in June 2001the veteran's 
representative stated that additional arguments would be 
expressed at a Travel Board due in Los Angeles, there is no 
indication in the claims file that the veteran ever requested 
a travel board hearing.  Written argument was presented by 
the veteran's representative in October 2001.

At the veteran's February 1994 hearing, he described problems 
with his shoulders which he felt were related to his back.  
To the extent that this may be an implied claim for service 
connection for a shoulder disability, this matter is referred 
to the RO for clarification and appropriate development.  

During the pending appeal, increased ratings (of 20 percent) 
were granted for each disability on appeal from September 1, 
1991, based on a claim received in August 1991.  On a claim 
for original or increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulations and, thus, such claim remains 
in controversy where less than maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The credible and probative evidence shows that, with 
consideration of pain and fatigue, the veteran's cervical 
spine disorder is productive of moderate, but no greater, 
limitation of cervical spine motion, no more than moderate 
cervical intervertebral disc syndrome, and no more than 
moderate functional impairment.  

3.  The credible and probative evidence shows that, with 
consideration of pain and fatigue, the veteran's lumbosacral 
disorder is productive of moderate, but no greater, 
limitation of lumbar motion, no more than moderate 
lumbosacral strain, nor more than moderate intervertebral 
disc syndrome and no more than moderate functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 20 
percent for a cervical spine disorder are not met.  38 
U.S.C.A. §§  1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5290, 5293 (2001).

2.  The criteria for a schedular rating greater than 20 
percent for a lumbosacral disorder are not met.  38 U.S.C.A. 
§§  1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

By a September 1976 rating decision, service connection was 
granted for osteoarthritis of the lumbosacral spine and a 10 
percent disability evaluation was assigned effective from 
August 1976.  The veteran appealed the decision and in an 
October 1978 decision, the Board denied a rating greater than 
10 percent for osteoarthritis of the lumbosacral spine.

In a rating decision in May 1979, the RO granted a temporary 
total evaluation under 38 C.F.R. § 4.30 effective from April 
19, 1978.  As the discharge diagnosis showed osteo-
degenerative changes of the cervical and lumbosacral areas, 
the cervical spine was added to the service-connected 
osteoarthritis of the lumbosacral spine and the pre-
hospitalization evaluation of 10 percent was resumed 
effective from July 1978.  In a rating decision of March 
1986, the RO granted benefits under 38 C.F.R. § 4.29 
(Paragraph 29) from November 4, 1985, and resumed the 10 
percent evaluation from December 1, 1985.  

The RO confirmed and continued the 10 percent evaluation in 
rating decisions of July and October 1987.  Based on a VA 
examination report of February 1989 that showed limitation of 
motion and X-ray evidence of degenerative joint disease of 
both the cervical and lumbar segments of the spine, the RO 
determined that an increase in disability was shown.  In an 
April 1989 rating decision the RO assigned a 10 percent 
disability evaluation for arthritis of the lumbar spine with 
limitation of motion under Diagnostic Code 5003-5295 and a 10 
percent disability evaluation for arthritis of the cervical 
spine with limitation of motion under Diagnostic Code 5003-
5290.  Both evaluations were effective from October 1987.

The veteran was hospitalized for a period from July to August 
1991 at the VA Medical Center (VAMC) at Long Beach for 
rehabilitation measures and pain management for his service-
connected arthritis with low back and neck pain.  In an 
October 1991 rating decision, the RO granted Paragraph 29 
benefits and denied an increased rating for osteoarthritis of 
the cervical spine and for osteoarthritis of the lumbosacral 
spine resuming the pre-hospital ratings of 10 percent 
effective September 1, 1991, the date of termination of the 
temporary total rating.  The veteran was notified of the 
decision in November 1991. 
 
The veteran disagreed in June 1992 stating that his arthritis 
had worsened substantially during the preceding year.  He 
also mentioned that although the records showed two 10 
percent evaluations for degenerative arthritis, they did not 
reflect a service-connected back condition.  The veteran 
reported receiving treatment at Long Beach, Loma Linda and 
Wadsworth VAMCs.

VA outpatient treatment records from Los Angeles for the 
period from May to October 1992, from Wadsworth for the 
period from March 1988 to July 1988, from Long Beach for the 
period from July 1991 to May 1992, and from Loma Linda for 
the period from March 1989 to August 1990 were secured by the 
RO.  These show that the veteran sought treatment for his 
neck and back and other disorders.  

The veteran was afforded a VA examination in September 1992.  
An X-ray report shows that there was moderate "discogenetic" 
disease at C5, C6 and C7.  The report of an X-ray of the 
lumbosacral spine reflects that the disc spaces were not 
narrowed and there were hypertrophic changes of bodies of L1 
and 2.  The veteran reported injuring his lower back and neck 
in service and in 1988 in a car accident in Los Angeles.  On 
examination of the cervical spine there were left lateral 
bending to 10 degrees, right lateral bending to 15 degrees, 
left lateral rotation to 40 degrees and right lateral 
rotation to 40 degrees.  On flexion, the veteran was able to 
bring his chin to his chest and extension was to 30 degrees.  
The examiner indicated that these findings showed limitation 
of motion of the cervical spine.  There were muscle spasms at 
the posterior part of the neck and at the edge of the 
trapezius bilaterally.  There was muscle spasm in the lower 
lumbar area, positive straight leg raising on both sides, and 
depressed Achilles tendon reflexes, bilaterally.  The 
diagnosis was multiple discopathies of cervical and lumbar 
spine of L1-L2, L2-L3, L5-S1, and C4-C5, C5-C6, and C6-C7.  

The RO confirmed and continued the 10 percent evaluations in 
a rating decision in May 1993 and issued a statement of the 
case in September 1993.  The veteran filed his substantive 
appeal in October 1993 and requested a hearing at a local VA 
office before a local hearing officer.  

The RO secured treatment records from Long Beach VAMC for the 
period from May 1991 to October 1993.  These show complaints 
and treatment for low back and cervical pain and unrelated 
disorders.  September 1992 nerve conduction studies showed 
bilateral tibial nerve neuropathy involving both myelin and 
axonal loss.  

The veteran had X-rays in November 1993 at a VA outpatient 
clinic in Los Angeles for a clinical history of diffuse back 
pain with radiation to both legs, rule out radiculopathy.  
The report of lumbosacral spine X-ray shows that there was 
minimal anterior compression with buckling of the anterior 
cortex at D12-L1, with a comment to evaluate for old trauma.  
There was no disc degeneration and no arthritis.  The 
cervical spine X-rays showed disc degeneration at C5-7 with 
spurring-degenerative spondylosis. 

The veteran was afforded a personal hearing at the RO in 
February 1994.  A copy of the transcript is in the claims 
file.  The veteran testified as to the manifestations of his 
cervical spine and lumbar spine disabilities, the treatment 
he has received and the restrictions caused by these 
disabilities.  He stated that his treatment had been at the 
VA medical facilities in Long Beach, Wadsworth and Los 
Angeles.  He also mentioned having been in two motor vehicle 
accidents, once when he was hit by a semi-truck and once when 
he was rear-ended.  The veteran also indicated that he was to 
undergo electromyography (EMG) later that month at an 
outpatient clinic in Los Angeles.  

In February 1994 the veteran had nerve conduction studies 
based on clinical evidence of several cervical 
radiculopathies including a left C5, C6, and T1; and right C8 
and T1.  There was also the possibility of a left ulnar nerve 
entrapment at the elbow.  The conclusion was that based on 
the nerve conduction study and EMG, several cervical root 
involvements were considered.  The examiner thought that 
these findings correlated well with the clinical impression 
of a left C5-C6 and T1 root involvement and a right C8 and T1 
root involvement.  

It was noted in the clinical history section that a report of 
a magnetic resonance imaging (MRI) of the cervical spine in 
March 1994 showed evidence of multiple radiculopathies, right 
C8-T1 and left C5-6 and C8.  The MRI impression was multiple 
disc/spurs and equivocal small pontine infarcts. 

The hearing officer assigned a 20 percent evaluation for the 
cervical spine condition and confirmed the 10 percent 
evaluation to the lumbar spine condition.  A rating decision 
in October 1994 incorporated the hearing officer's decision 
and assigned a 20 percent evaluation for osteoarthritis of 
the cervical spine under Diagnostic Code 5293 (the code for 
intervertebral disc syndrome) effective from September 1991.  
The 10 percent evaluation for osteoarthritis of the lumbar 
spine was continued under Diagnostic Code 5003-5292.  The 
veteran was notified of the decision by letter.  A 
supplemental statement of the case was issued in November 
1994.  

In May 1995 the veteran asked for a re-evaluation of these 
conditions and for a C&P examination.  He stated that he 
could hardly walk with his condition.  

VA treatment records were received from the Los Angeles VA 
Outpatient Clinic for the period from December 1994 to March 
1996.  The veteran was seen for the disabilities at issue and 
other unrelated disorders.  In early 1995, the veteran 
complained of neck pain with pain radiating down both arms.  
The report of an annual summary in August 1995 notes that the 
veteran reported neck, back and shoulder pain due to injuries 
in service, an automobile accident and occupational injuries.  
An X-ray in December 1995 was compared with prior 
examinations in April 1989 and September 1992 and revealed 
slightly more progressive degenerative osteophytosis and 
posterior spurs at the uncovertebral joints from C4 through 
C7 on the right side and C5 through C7 on the left causing 
slight encroachment upon the neuroforamina.  The veteran 
complained of upper back pain and muscle spasm in his neck in 
January 1996.  He was seen in the neurology clinic in March 
1996 for neck pain.  The clinical findings were that power 
was normal and sensory status was okay.  Deep tendon reflexes 
were zero.  The impression was significant cervical 
degenerative joint disease with no objective changes on 
examination.  The veteran was referred to physical therapy 
and to the pain clinic for trigger injections.  

The veteran was afforded a VA examination in June 1996 for 
neck pain and lower backache.  The veteran reported that in 
1978, while he was working in the missile section, he began 
to experience backache and neck pain, and he went to a doctor 
in 1985.  The June 1996 clinical findings were of muscle 
spasm of the lower back.  An X-ray series revealed discogenic 
disease at L1-2, L2-3 and L5-S1.  The range of motion 
findings were flexion to 80 degrees, extension to 30 degrees, 
bilateral lateral bending to 45 degrees and bilateral lateral 
rotation to 50 degrees.  

Upon examination of the cervical spine, the VA examiner also 
found evidence of cervical spasm and noted that X-rays showed 
evidence of a ruptured disc at C5-6 and C6-7.  The cervical 
spine range of motion findings were left lateral bending to 
30 degrees, right lateral bending to 30 degrees, bilateral 
lateral rotation to 40 degrees, flexion to 60 degrees and 
extension to 20 degrees.  The diagnosis was cervical and 
lumbar discogenic diseases as described.

The report of cervical spine X-rays of June 1996 notes that 
comparison was made with the examination in December 1995 and 
no interval changes were identified.  There was mild 
degenerative disc disease at C5-6 with moderate degenerative 
disc disease at C6-7.

In a rating decision in August 1996, the RO confirmed and 
continued the 20 percent evaluation for the cervical spine 
under Diagnostic Code 5293-5290 and the 10 percent evaluation 
for the osteoarthritis of the lumbar spine under Diagnostic 
Code 5293-5292.  The veteran was notified of this decision by 
letter dated in September 1996.  A supplemental statement of 
the case was issued in January 1997.  A letter in February 
1997 corrected an error regarding the evaluation for 
osteoarthritis of the lumbar spine in the narrative portion 
of the August 1996 rating decision that confirmed and 
continued the 10 percent evaluation.    

In January 1998, the RO advised the veteran that if he had 
additional evidence regarding the issues on appeal that had 
not been previously considered to submit this evidence as 
soon as possible.  In addition, if he wanted VA to obtain any 
evidence for him, to complete and return the enclosed forms 
authorizing release of information.  

The veteran replied that he had received treatment for his 
back at the VA Hospital at Wadsworth in Los Angeles about the 
middle of 1997.  He was taken to the emergency room from the 
clinic and the following day had an MRI.  Since that 
emergency episode, he has had treatment for his back at the 
VA Outpatient Clinic in Los Angeles.  

The veteran was afforded a VA neurological examination in 
February 1998.  The VA examiner remarked that the veteran's 
claims file and medical records had been reviewed.  The 
examiner noted that a September 1996 MRI was consistent with 
degenerative disc disease and spondylosis at multiple 
contiguous levels in the cervical spine from C2 to C7 and 
severe AP canal narrowing, primarily at C3-4 and C4-5, and 
slightly less at C2-3 due to central disc protrusion in 
association with spondylitic spurring.  The examiner noted 
that the last neurological evaluation at the Los Angeles VA 
outpatient clinic had been in July 1997 because of concerns 
regarding MRI findings of a herniated cervical disc indenting 
the ventral surface of the spinal cord, and that at that time 
it was thought that the veteran did not have any clinical 
evidence of either radiculopathy or myelopathy and his low 
back pain was thought to be due to osteoarthritis and 
degenerative joint disease.  Current examination revealed 
symmetrical deep tendon reflexes throughout.  Power was 5/5 
throughout except for a poor toe walk secondary to a 
complaint of low back pain.  Hopping was possible with great 
difficulty.  Tone was normal throughout and sensory 
examination was intact except for subjective diminished 
appreciation of pinprick throughout both upper and both lower 
extremities.  Vibratory sense was absent at the right great 
toe.  The diagnostic impressions were (1) chronic cervical 
pain with MRI and EMG findings, with current examination 
revealing no evidence of weakness other than difficulty with 
toe walking with complaints of increased low back pain, and 
with no findings of myelopathy; and (2) chronic low back pain 
with an MRI consistent with mild diffuse disc bulging at L5-
S1 and no evidence of herniation or spinal stenosis.  The 
examiner mentioned that there was no EMG located in the 
records pertaining to the lower extremities.  

The veteran was afforded a VA orthopedic examination in March 
1998.  He reported having chronic pain in the neck and low 
back with numbness of the arms and legs, and pain radiating 
into the groin, hips, and down to his feet.  There was 
radiation of pain from his neck, between the shoulder blades.  
Low back symptoms were aggravated with walking and standing 
and helped by lying down.  He reported night pain that 
wakened him from his sleep.  The examiner observed that the 
veteran entered the examining room wearing a soft cervical 
collar, had a cane in his right hand, had a beeper on the 
left side of his belt, and was wearing a lumbosacral corset.  

The March 1998 VA orthopedic examination revealed that the 
veteran was able to walk without his cane and had a normal 
gait.  There was normal heel and toe gait with minimal 
flapping of the long arch.  Inspection of the cervical, 
dorsal, and lumbar spine demonstrated that the shoulders and 
pelvis were level.  There was minimal left dorsal, right 
lumbar scoliosis with flapping of the left line fold and 
increase of the right.  The veteran complained of tenderness 
to fist percussion in the low back and through the neck 
region, diffusely.  Cervical spine motion was flexion to 30 
degrees, extension to 30 degrees and rotation to 30 degrees.  
Lumbar spine motion was flexion to 70 degrees, extension to 
zero degrees, lateral bending to 20 degrees, and rotation to 
30 degrees.  

The March 1998 VA orthopedic examiner also noted hypoesthesia 
over both sides of the veteran's face, the entire torso, and 
both upper and lower extremities to pinprick.  There was 
normal strength and testing in the upper and lower 
extremities.  The biceps, triceps, knee and ankle jerks were 
non-elicited.  The examiner noted that an MRI of the cervical 
spine demonstrated foraminal stenosis at multiple levels.  
The lumbar spine showed changes in L1-2 and L5-S1; L2-3, L3-
4, and L4-5 were evaluated as relatively normal.  The 
impression was degenerative disc disease of the cervical 
spine and of the lumbar spine.  The examiner commented that 
the veteran did not report taking anything special for his 
back pain and that the alleged deterioration over time with 
increasing symptoms was probably just a natural progression 
of the underlying disease process.  The examiner noted that 
the disquieting feature of claimed total body hypoesthesia 
suggested a significant functional component to the 
situation, but he left that matter to the veteran's 
psychiatrist and psychologist.  The examiner concluded that 
the veteran's complaints of pain were not entirely supported 
by the clinical findings other than some mild tenderness and 
restricted range of motion which was "really subjective and 
not objective."  The objective findings were noted to be 
abnormal X-ray and abnormal MRI; however, the examiner 
mentioned that at least 30 percent of the people would have 
abnormal MRIs.  The examiner questioned whether the veteran 
had cervical/lumbar spine arthritis, inasmuch as he had 
"degenerative disc disease in the lipping, etc., secondary to 
the degenerative disc disease."  Regarding the question of 
the ability to obtain and retain employment, the examiner 
felt that due to the veteran's age he would not be able to 
compete in the open labor market.  

The veteran was afforded a VA orthopedic fee basis 
examination in June 2000.  The veteran reported the history 
of his disabilities and treatment.  He denied any radicular 
pain in his upper extremities.  He explained that he used a 
cane because of dizziness and reported wearing a cervical 
collar and a soft lumbar support.  He complained that both 
knees gave way and that he had pain in the groin and both 
hips.  His back pain reportedly was constant and limited his 
motion, and he complained of numbness and tingling in both 
lower extremities.  

On examination it was noted that the veteran's arms were 
bilaterally equal in circumference, as were his calves.  The 
right thigh was one inch larger than the left.  Right (major 
extremity) handgrip was 55 and left was 45.  The veteran's 
hand strength was described as normal and he could make a 
tight fist, tie his shoelaces, fasten buttons and the like.  
His gait was described as essentially normal, with some 
limited function of standing and walking because of 
limitation of motion in his hips and knees.  The range of 
motion of the cervical spine was 30 degrees of extension, 
limited by pain and "ankylosis;" 45 degrees of flexion, with 
his chin coming to 2 inches from the sternum; 45 degrees of 
right rotation; 20 degrees of left rotation; and 10 degrees 
of right and left lateral flexion.  There was tenderness on 
both sides of the cervical spine posteriorly.  According to 
the report, the range of motion was limited by pain and 
fatigue, with pain the most important.  There was no weakness 
or lack of endurance.  

The lumbar spine could be forward flexed to 70 degrees 
without much difficulty, although the veteran had difficulty 
regaining the upright position walking his hands up his 
thighs.  Extension was to 5 degrees with pain; right and left 
lateral bending was less than 5 degrees; right rotation was 
20 degrees; and left rotation was 10 degrees.  The range of 
motion of the lumbar spine was additionally limited by pain 
and fatigue.  There was no weakness or lack of endurance.  

The examiner noted that the veteran's motor function, sensory 
status, reflexes, and motor examination were within normal 
limits.  An X-ray study of the cervical spine showed 
degenerative arthritis and degenerative disc disease.  X-rays 
of the lumbar spine revealed degenerative disc disease, 
degenerative arthritis with questionable compression 
deformity at L1, and spinal stenosis on the AP view.  The fee 
basis examiner concluded that there was no essential change 
in the veteran's diagnosis other than normal progression by 
age.  The diagnoses were: Established diagnosis of 
intervertebral disc syndrome of the cervical and lumbar 
spine; degenerative arthritis and degenerative disc disease 
of the cervical spine and lumbar spine; degenerative joint 
disease of the knees and hips.  It was noted that the 
veteran's daily activity was affected by these diagnoses; 
that he had no peripheral nerve disorder; and that loss of 
motion in the knees and hips increased stress placed on the 
veteran's back and aggravated it.   

In a rating decision in September 2000, the RO confirmed and 
continued the 20 percent evaluation for osteoarthritis of the 
cervical spine effective from September 1991 under Diagnostic 
Code 5293-5290.  The RO granted a 20 percent evaluation for 
osteoarthritis of the lumbar spine effective from September 
1991 under Diagnostic Code 5293-5292.  A supplemental 
statement of the case was issued in September 2000.   


Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  In determining the level of impairment, 
the disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
see VAOPGCPREC 36-97.  

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Degenerative/traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003, 5010 (2001).

Favorable ankylosis of the cervical spine warrants a 30 
percent disability evaluation and unfavorable ankylosis of 
the cervical spine warrants a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2001).

Favorable ankylosis of the lumbar spine warrants a 40 percent 
disability evaluation and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2001).

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

A 20 percent evaluation is warranted for lumbosacral strain 
when there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board's consideration of the new regulations 
in the first instance is not prejudicial to the veteran 
inasmuch as the regulations merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).  The RO provided the veteran a copy 
of the applicable rating decision and forwarding letter which 
in combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statements of the case which provided a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  In addition, in 
January 1998, the RO informed the veteran that if he had 
additional evidence that had not been previously considered 
with regard to the issues on appeal to submit it and forms 
were enclosed for the veteran to complete and return if he 
wanted VA to obtain any evidence for him.  Thus, it is 
concluded that the RO satisfied the duty to notify the 
veteran.  The RO secured treatment records and also had the 
veteran examined in respect to the disorders at issue.  In 
addition, the veteran was afforded the opportunity to present 
testimony at a personal hearing.  Thus, the duty to assist 
the veteran has also been satisfied and he will not be 
prejudiced by the Board deciding the merits of his claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

This appeal commenced when the evaluations for osteoarthritis 
of the cervical and of the lumbosacral spines were 10 
percent.  To the extent that the veteran claimed that his 
condition was worse and that the assigned evaluations did not 
adequately reflect the severity of his symptoms, the RO 
agreed and granted an evaluation of 20 percent for each.  As 
noted above, a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 
Vet. App. 160 (1991).

I.  Osteoarthritis of the cervical spine

The Board notes that the veteran's cervical spine disorder 
has been evaluated under Diagnostic Code 5003 for arthritis, 
under Diagnostic Code 5290 for limitation of motion of the 
cervical spine, and under Diagnostic Code 5293 for 
intervertebral disc syndrome.  

In regard to rating the disability under Diagnostic Code 
5293, muscle spasms were shown in the past, spondylosis at 
multiple levels has been shown, nerve conduction studies have 
shown cervical root involvement and MRIs have revealed 
degenerative disc disease.  Nevertheless, in July 1997 it was 
thought that the veteran did not have any clinical evidence 
of either radiculopathy or myelopathy.  Although the veteran 
complained of neck pain with pain radiating down both arms in 
1995 and 1998, the March 1998 VA examiner noted that the 
veteran's complaint of total body hypoesthesia suggested a 
significant functional component to the disorder and 
indicated that such was a matter for mental health personnel.  
In other words those complaints were not consistent with a 
physical disorder.  At that time deep tendon reflexes were 
present and symmetrical, with normal (5/5) power bilaterally.  
Additionally, at the June 2000 fee basis examination the 
veteran denied any radicular pain in his upper extremities, 
and his sensory status and reflexes were within normal 
limits.  Thus, the competent and probative evidence does not 
show recurring attacks, with only intermittent relief, of 
such manifestations as neurological findings appropriate to 
the site of the diseased disc(s), and the cervical spine 
disability is consistent with no more than a moderate 
disorder as contemplated by Diagnostic Code 5293.  
Accordingly, a 40 percent evaluation under that code is not 
warranted.  

The Board must also consider whether the veteran's cervical 
spine disability meets the criteria for an increase based on 
limitation of cervical spine motion, in conjunction with 
regulations contemplating additional disability due to 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290.  In that regard, it must be 
noted that arthritis demonstrated by X-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved, 
which in this case is Diagnostic Code 5290. 

At the June 1996 VA examination, the veteran had good range 
of neck motion as shown by forward flexion to 60 degrees, 
extension to 20 degrees, lateral bending to 30 degrees 
bilaterally, and lateral rotation to 40 degrees bilaterally, 
although evidence of spasm was also noted.  At the time of 
the June 2000 examination, there was less motion, with 30 
degrees of extension which was limited by pain and 
"ankylosis;" 45 degrees of flexion with the chin reaching to 
2 inches from the sternum; 45 degrees of right rotation; 20 
degrees of left rotation; and 10 degrees of right and left 
lateral flexion.  There was tenderness on both sides of the 
cervical spine posteriorly.  According to the report, the 
range of motion was limited by pain and fatigue, with pain 
the most important but there was no weakness or lack of 
endurance.  

The most probative evidence does not establish that the 
veteran has severe limitation of motion of the cervical 
spine, and when the rating criteria for the different 
evaluations are compared, the Board is left with the 
impression that the veteran has no more than a moderate 
cervical spine condition and no more than moderate functional 
impairment when all manifestations are considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given these facts, 
the Board concludes that the 20 percent evaluation assigned 
for the cervical spine disorder adequately compensates the 
veteran for the functional impairment, including that due to 
pain and fatigue, that his service- connected disability 
actually produces.  38 C.F.R. §4.40 (2001).

Next, the Board will consider whether the cervical spine 
disability warrants assignment of separate evaluations under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service- connected disabilities.  38 C.F.R. § 4.14 (2001).  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  In this case, the cited 
diagnostic codes all contemplate disability based, in part, 
on limitation of motion. As discussed, the most recent 
objective evidence does not demonstrate evidence of 
neurologic symptoms.  The main symptoms are pain and motion 
limitation.  Thus, to assign separate evaluations would be to 
compensate the veteran more than once for his same symptoms 
of pain and motion limitation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1999), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the current 
20 percent evaluation.  A diagnostic code relating to 
disabilities of the cervical spine that would also provide 
for a higher evaluation is that for ankylosis of the cervical 
spine.  Although the June 2000 examiner referred to extension 
of the cervical spine being limited by "ankylosis," there is 
no medical evidence, including in the June 2000 examination 
report, the cervical spine is fixed and incapable of 
movement.  The June 2000 report notes specifically that the 
spine could be flexed to 45 degrees and extended to 30 
degrees, thus showing that it had a total of 75 degrees of 
forward-backward motion and does not suffer "bony fixation" 
so as to warrant a higher rating on the basis of ankylosis of 
the cervical spine under Diagnostic Code 5287.

The veteran's primary complaint regarding his cervical spine 
condition is pain.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In sum, based on the foregoing medical evidence, we conclude 
that the currently assigned 20 percent evaluation is adequate 
to compensate the veteran for his current symptomatology.  
Accordingly, an increased rating is not warranted at this 
time.

II.  Osteoarthritis of the lumbosacral spine

The Board notes that the veteran's low back disorder has been 
variously evaluated under Diagnostic Code 5003 for arthritis, 
under Diagnostic Code 5295 for lumbosacral strain, under 
Diagnostic Code 5293 for intervertebral disc syndrome, and 
under Diagnostic Code 5292 for limitation of motion. 

In regard to rating the disability under Diagnostic Code 
5295, the evidence in this case does not show severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in a standing position.  The 
veteran had forward flexion to 70 degrees at the March 1998 
and the June 2000 examinations.  The evidence does show 
limitation of lateral motion with osteoarthritic changes and 
narrowing of the joint space but not that such motions is 
lost.  Additionally, the evidence does not show abnormal 
mobility of the spine on forced motion.  Thus, the veteran's 
disability does not meet or more nearly approximate the 
criteria for a 40 percent rating under Diagnostic Code 5295.  

As to whether the veteran's back disability meets the 
criteria for an increase under Diagnostic Code 5293 
(intervertebral disc syndrome), there is some evidence of 
complaints of radicular pain, numbness, and tingling of the 
lower extremities. However, at the June 2000 fee basis 
examination the veteran's motor function, sensory status, and 
reflexes were within normal limits.  In addition, the veteran 
reported in March 1998 that he was not taking special 
medication for his back pain.  Thus, the low back disability 
is not shown to be equivalent to severe intervertebral disc 
syndrome with recurring attacks with intermittent relief and 
an increased rating under Diagnostic Code 5293 is not 
warranted.  

When limitation of motion is shown, degenerative arthritis 
evaluated under Diagnostic Code 5003 is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, which in 
this case is Diagnostic Code 5292.  Although the veteran has 
subjective complaints of radiculopathy, he demonstrates no 
spasm, or listing, but rather evidences mainly limited back 
motion along with complaints of pain and decreased functional 
ability.  Accordingly, the Board finds more appropriate the 
provision governing evaluation based on limitation of lumbar 
spine motion, in conjunction with regulations contemplating 
additional disability due to functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292.  

The clinical findings show that the veteran's forward 
flexion, backward extension and rotation were limited.  At 
the June 2000 examination the veteran had forward flexion to 
70 degrees without much difficulty although he had difficulty 
in regaining the upright position, extension to 5 degrees 
with pain, right and left lateral bends to less than 5 
degrees, right rotation to 20 degrees and left rotation to 10 
degrees.  The range of motion of the lumbar spine was 
additionally limited by pain and fatigue.  There was no 
weakness and lack of endurance.  The current evaluation of 20 
percent is assigned for moderate limitation of motion.  These 
decreases in lateral flexion, rotation, extension or flexion 
are not indicate of severe limitation of lumbar motion to 
warrant assignment of more than a 20 percent evaluation under 
Diagnostic Code 5292.  

In regards to the veteran's complaints of pain and the 
wearing of a lumbar corset, the June 2000 examiner noted no 
evidence of weakness or lack of endurance, and that his motor 
examination was within normal limits.  The 20 percent 
evaluation considers the range of motion as limited by pain; 
however, the record is absent objective evidence that the 
veteran experiences additional functional loss due to pain or 
flare-ups from back disability.  

The most probative evidence does not establish that the 
veteran has severe limitation of motion, and when the rating 
criteria for the different evaluations are compared, the 
Board is left with the overwhelming impression that the 
veteran has no more than a moderate lumbosacral disorder and 
no more than moderate functional impairment when all 
manifestations are considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Given these facts, the Board concludes that 
the 20 percent evaluation assigned for the lumbosacral 
disorder adequately compensates the veteran for the 
functional impairment, including pain, that his service- 
connected disability actually produces.  38 C.F.R. §4.40 
(2001).

Next, the Board will consider whether the lumbosacral 
disability warrants assignment of separate evaluations under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295.  
As discussed above, pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service- connected disabilities. 38 C.F.R. 
§ 4.14.  In this case, the cited diagnostic codes all 
contemplate disability based, in part, on limitation of 
motion.  Thus, to assign separate evaluations would be to 
compensate the veteran more than once for his same symptoms 
of pain and motion limitation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1999), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 20 
percent awarded herein.  As the veteran's lumbar spine is not 
ankylosed, application of 38 C.F.R. § 4.71a, Diagnostic Code 
5289 is not warranted.

The veteran's primary complaint regarding his lumbosacral 
condition is pain and the Board has considered the effect of 
the veteran's pain when making the rating determination.  
However, as noted above, the rating schedule does not require 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Based on the foregoing medical evidence, we conclude that the 
current 20 percent rating provides adequate compensation for 
symptomatology related to the veteran's lumbosacral disorder.  
Accordingly, an increased rating is not warranted at this 
time.


ORDER

An increased evaluation for osteoarthritis of the cervical 
spine is denied.

An increased evaluation for osteoarthritis of the lumbosacral 
spine is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

